ALLOWABILITY NOTICE
Election/Restrictions
Claims 1-13 are allowable. The restriction requirement between the respective species, as set forth in the Office action mailed on 19 March 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 March 2020 is partially withdrawn. Claims 11-13, directed to the species of Figures 22A-22C and Figures 23A-23B, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-29, directed to non-elected species are cancelled because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Levin on 10 June 2022.

The application has been amended as follows: 
Claim 11 is amended as follows:
“a first receptacle configured to receive a first electrode” in line 3 is amended to --a first receptacle receiving a first electrode--
“a second receptacle configured to receive a second electrode” in lines 4-5 is amended to --a second receptacle receiving a second electrode--
Claim 13 is amended as follows:
“a top surface” in line 2 is amended to --the planar top surface--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Woloszko et al. (US 2003/0212395), Diederich et al. (US 2007/0032785), Bessette (US 2002/0133149), and Conley et al. (US 2014/0039493), fails to reasonably teach or suggest wherein the first electrode and the second electrode are disposed in a plane parallel to the planar top surface, parallel to the planar bottom surface, and disposed therebetween when considered in combination with the additional claim elements. Applicant’s arguments filed 08 June 2022 to this effect are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794